Title: Cushing’s Report of the Argument: Cumberland Superior Court, Falmouth, June 1773
From: Cushing, William
To: 


       Richard King v. Jno. Stewart & al
       This was an action of trespass—and on motion of Mr. Bradbury attorney to plaintiff after issue joined—plaintiff was allowed by the Court to strike out the names of several of the Defendants in order that they might be witnesses for plaintiff—on payment of costs—1 Wils. 89, Trials per pais 386, Str. 420, were cited. On the trial of the issue the plaintiff offered to prove, by comparison of hands that an anonymous letter which had been found posted on the plaintiff’s door was written by Defendant—This kind of evidence was objected to by Sullivan for Defendants—but allowed by the Court as good in civil actions.
       Oliver, CJ, Hutchinson, Ropes and Cushing, Justices
       Vide Evans’ translation of Pothier on obligation Append. 2d vol. No. XVI sec. 6c. 8 Ves. 438 Egleton v. Kingston.
      